United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41099
                         Summary Calendar


RICHARD OWEN TAYLOR,

                                    Plaintiff-Appellant,

versus

LESLIE WOODS; KEVIN E. MOORE; MICHAEL W. SIZEMORE; ETHAN
A. WESTFALL; DEVERY MOONEYHAM; ET AL.,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:04-CV-380
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Richard Owen Taylor, Texas prisoner # 816002, filed a

42 U.S.C. § 1983 complaint alleging that he was (1) subjected to

unconstitutionally cold, wet, and, alternately, hot living

conditions; (2) exposed to extreme water temperatures in the

prison showers; (3) exposed to unsanitary conditions in his cell

and in the showers; and (4) deprived of medically necessary

snacks.   The district court dismissed those claims as frivolous.

Taylor also alleged that he was unconstitutionally deprived of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41099
                                 -2-

his personal photographs.   The district court dismissed this

claim because Taylor had an adequate state postdeprivation

remedy.

     To demonstrate an Eighth Amendment violation, a prisoner

must show that he was deprived of the minimal civilized measure

of life’s necessities or some basic human need.      Farmer v.

Brennan, 511 U.S. 825, 834 (1994).     He must also show that prison

officials knew of and disregarded “an excessive risk to inmate

health or safety.”   Id. at 837.    “Prisoners have a right to

protection from extreme cold.”     Palmer v. Johnson, 193 F.3d 346,

353 (5th Cir. 1999) (internal quotation marks and citation

omitted).

     Taylor has failed to show that the district court abused its

discretion in dismissing his claim of excessive heat exposure as

frivolous.   See Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999); Woods v. Edwards, 51 F.3d 577, 581 (5th Cir. 1995).       Nor

has Taylor shown an abuse of discretion with respect to the

dismissal of his claim regarding the water temperatures in the

shower.   He acknowledged at a Spears** hearing that prison

officials were working to resolve that problem.     We do not

consider Taylor’s argument, raised for the first time in this

court, that he was forced to move into a cell that had human

feces on the door and toilet.      See Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999).     The district court’s


     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                             No. 05-41099
                                  -3-

dismissal of Taylor’s claim regarding the deprivation of his

medically necessary snacks was not an abuse of discretion;

Taylor’s allegations in the district court indicated that prison

officials tried to get the snacks to Taylor.    See Berry, 192 F.3d

at 507.   Finally, the district court did not err in dismissing

Taylor’s claim relating to the loss of his photographs on the

basis that Taylor has an adequate state postdeprivation remedy.

See Thompson v. Steele, 709 F.2d 381, 383 (5th Cir. 1983).

     We turn now to Taylor’s remaining allegations.    Taking

Taylor’s allegations as true, he was arguably subjected to

extreme cold without adequate protection and prison officials

were indifferent to his health and safety in this regard.

See Beck v. Lynaugh, 842 F.2d 759, 760-61 (5th Cir. 1988).      The

district court thus erred in dismissing this claim as frivolous.

See Berry, 192 F.3d at 507.    The district court’s dismissal of

Taylor’s claim regarding exposure to extreme cold and wet

conditions is vacated.   This case is remanded for further

proceedings on that issue.    The district court should also

address Taylor’s claim regarding unsanitary shower conditions due

to poor drainage.   The judgment of the district court is, in all

other respects, affirmed.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.